   Case 5:19-cv-00066-LGW-BWC Document 8 Filed 11/05/20 Page 1 of 4
                                                                                                 FILED
                                                                                      John E. Triplett, Acting Clerk
                                                                                       United States District Court

                                                                                  By MGarcia at 3:00 pm, Nov 05, 2020

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 LOREN D. HALL,

                Plaintiff,                                  CIVIL ACTION NO.: 5:19-cv-66

        v.

 CHIEF TANNER, et al.,

                Defendants.


                                            ORDER

       This matter is before the Court on Plaintiff’s pro se Complaint under 42 U.S.C. § 1983.

Doc. 1. For the reasons that follow, the Court ORDERS Plaintiff to file an Amended Complaint

within 14 days of this Order. Failure to comply with this Order within the allotted time, or

to show cause why Plaintiff is unable to comply, will result in a recommendation to the

District Judge this case be dismissed without further notice for failure to prosecute and

failure to follow a Court Order.

       A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520
   Case 5:19-cv-00066-LGW-BWC Document 8 Filed 11/05/20 Page 2 of 4



(1972). However, a plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

         A plaintiff’s complaint should contain a “short and plain statement” of the plaintiff’s

claims, and each allegation in the complaint should be “simple, concise, and direct.” Fed. R.

Civ. P. 8(a)(2), (d)(1). In order to state a claim upon which relief may be granted, a complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

         A plaintiff is not necessarily required to bring a separate action for each individual claim

against each individual defendant. In some circumstances, the Federal Rules of Civil Procedure

allow a plaintiff to name multiple defendants in a suit and to assert multiple claims in a single

suit. Specifically, a plaintiff may name multiple defendants in a single action, but only if he

asserts at least one claim against those defendants that arises from the same transaction,

occurrence, or series of transactions or occurrences, or if any question of law or fact common to

all defendants will arise in the action. Fed. R. Civ. P. 20(a)(2). Additionally, a plaintiff may

assert multiple claims against a properly joined defendant in the same action. Fed. R. Civ. P.

18(a).

         The Court cannot determine whether Plaintiff states a viable claim given the current

condition of his Complaint. In fact, it is unclear from Plaintiff’s filing whether he is attempting

to assert claims 42 U.S.C. § 1983, seek a writ of habeas corpus, or pursue some other sort of

relief. Plaintiff appears to challenge his underlying conviction and claims he is falsely




                                                   2
    Case 5:19-cv-00066-LGW-BWC Document 8 Filed 11/05/20 Page 3 of 4



imprisoned. Doc. 1. Plaintiff also claims ineffective assistance of counsel and unlawful search

and seizure. Id. at 8, 12–14. Plaintiff cites numerous statutes and constitutional provisions at the

end of his Complaint without explaining how these apply to the stated facts. Id. at 16–18.

       Accordingly, the Court ORDERS Plaintiff to file an Amended Complaint within 14 days

of this Order. The Amended Complaint must comply with the following directions. The Court

advises Plaintiff to read and follow these directions carefully:

       (1)     The Amended Complaint must be on the Court-approved civil rights
               complaint form to be used by prisoners in actions arising under 42 U.S.C.
               § 1983. 1

       (2)     The Amended Complaint must be clearly labelled “Amended Complaint”
               and place the civil action number of this case on the first page of the form.

       (3)     No more than ten (10) pages may be attached to the form (this includes
               written allegations and attachments).

       (4)     The Amended Complaint must be legible with writing on only one side of
               each page.

       (5)     Each intended defendant must be identified by name or by sufficient
               details to describe the individual.

       (6)     The Amended Complaint should include only factual allegations
               concerning events where the rights of Plaintiff were violated or Plaintiff
               was injured, including the date and location of each alleged violation.

       (7)     The Amended Complaint must describe each alleged violation and
               identify each defendant responsible for each alleged violation.

       (8)     The Amended Complaint should not contain legal argument or
               conclusions.

       Once filed, Plaintiff’s Amended Complaint will supersede and replace his original

Complaint. Therefore, Plaintiff’s Amended Complaint must not refer back to the initial

Complaint or any of its attachments and must not incorporate any part of the original Complaint


1
        The Court DIRECTS the Clerk of Court to send the appropriate 42 U.S.C. § 1983 complaint
form, habeas corpus form, and a copy of this Order to Plaintiff.


                                                 3
   Case 5:19-cv-00066-LGW-BWC Document 8 Filed 11/05/20 Page 4 of 4



by reference. Claims made against particular defendants in the Plaintiff’s original Complaint are

not preserved unless they are also set forth in the Amended Complaint.

         Failure to comply with this Order within the allotted time, or to show cause why

Plaintiff is unable to comply, will result in a recommendation to the District Judge this case

be dismissed without further notice for failure to prosecute and failure to follow a Court

Order.

         Additionally, the Court ORDERS Plaintiff to advise the Court in writing of any change

of address during the pendency of this action. Plaintiff’s failure to abide by this directive will

result in the dismissal of Plaintiff’s Complaint, without prejudice, for failure to follow an Order

of this Court.

         SO ORDERED, this 5th day of November, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  4
